Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 5, 2017                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154072 & (18)(24)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 154072
                                                                     COA: 331152
                                                                     Wayne CC: 10-005835-FC
  GLORIA LYNN COLUMBERT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to supplement is GRANTED. The application
  for leave to appeal the May 17, 2016 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant’s motion for relief from judgment is prohibited by MCR
  6.502(G). The motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 5, 2017
         d1212
                                                                                Clerk